In an action to recover damages for personal injuries, etc., the defendants Barry Markim, Ambu-Wagon, Inc., and Patricia Scott appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered January 29, 1993, as granted the plaintiffs’ motion for summary judgment on the issue of liability against the defendant Barry Markim.
Ordered that the appeals by the defendants Ambu-Wagon, Inc., and Patricia Scott are dismissed, without costs or disbursements, as those defendants were not aggrieved by the order; and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant Barry Markim; and it is further,
Ordered that the plaintiffs are awarded one bill of costs, payable by the defendant Barry Markim.
*485We find that the Supreme Court properly granted summary judgment to the plaintiffs and against the defendant Barry Markim. The plaintiffs presented prima facie evidence of their entitlement to judgment as a matter of law and the defendant Markim failed to present any evidence in admissible form to establish the existence of material issues of fact (see, Zuckerman v City of New York, 49 NY2d 557). Specifically, the defendant Markim failed to present any evidence that he should not be held individually liable as a co-lessee of the vehicle in which the injured plaintiff was a passenger. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.